The opinion of the court was delivered,
by Lowrie, C. J.
The Act of 22d April 1856 is a supplement to the Borough Act of 1851, and applies only to cases where the borough authorities have power to lay out new streets, and therefore it has no application to this case. And it would seem very unjust to give it such an application as to throw the damages for opening the road entirely on the borough or its inhabitants, for the road is ordered by the county authority, the court, whether the borough wants it or not, and the inhabitants of the borough have to contribute to the damages for all roads opened in the county.
We are not impressed by the fact that the Northumberland county road law of 1859 does not mention boroughs and borough officers, but only township and township officers; and think that, notwithstanding this, it applies also to roads in boroughs. The general road law of 1836 has the same omission, and yet it has always been regarded as theroad law for boroughs as well as for townships; this word being used as a general term, including all municipal divisions relating to roads where no special provision is made.
The Act of 1859 is intended as a complete substitute for that of 1836, so far as relates to this county, and must therefore include boroughs and borough authorities under the terms townships and supervisors, if there be no other law for the borough. We think there is none other for this borough, notwithstanding the careful investigation through which the counsel of the defendant in error has. led us. It was erroneous to confirm the road without at the same time confirming the report relative to the damages; the two must be settled in the same order. We send the case back that this may be done.
Order reversed, and a procedendo awarded.